LAND, J.
Mrs. La Groue, in her own right and for her separate benefit, sued the defendants for $2,100 damages for personal injuries suffered by her, and alleged to have been occasioned by a fall into an unprotected hole in St. Charles avenue on the night of Mardi Gras (February 24, 1903). Her husband sued also in the same petition for $225, cost of medical services, medicines, nursing, etc., incurred by him in consequence of said injuries to his wife. The defendants are the-city of New Orleans and Harry Papworth, a *255gardener who, it is alleged, had a contract with the city to plant a number of trees ■along the neutral ground of said avenue. It is alleged that said Papworth, under his contract, dug the hole in question, which was ■several feet in depth, and that defendants were guilty of gross carelessness in permitting the same to remain open, exposed, and without covering or light to indicate the dan.ger, particularly on the night of a large .parade, when they knew that crowds of spectators would be standing in said avenue. Plaintiffs alleged that the existence of said hole was unknown to them, and that it was not visible in the crowd and darkness. The petition alleged that Mrs. La Groue, as the result of the fall into said hole, suffered great .pain and internal injuries, producing convulsions, and necessitating her removal to the Touro Infirmary, where she was treated, and that she was confined to her bed for nearly seven weeks.
Defendant Papworth, for answer, pleaded the general issue. The city of New Orleans, after pleading a general denial, further answered that by ordinance the neutral ground on St. Charles avenue was in charge of a board of commissioners; that said board on February 12, 1903, entered into a written -contract with I-Iarry Papworth, by which the latter was to furnish and plant 300 trees upon said neutral ground; that, if plaintiff met with the accident and suffered the injuries as alleged, respondent city was not responsible, for the reason that Papworth was an independent contractor, as fully shown by •a copy of the contract annexed to the answer; and that plaintiff contributed to the .accident.
The case was tried before the district judge without the intervention of a jury, and .judgment was rendered against defendants in solido for $225 in favor of Melville La •Groue, and for $300 in favor of his wife. Both defendants appealed.
Mrs. La Groue, for answer to the appeal, prayed that the judgment in her favor be amended by increasing the amount to $2,100.
Melville La Groue has moved to dismiss the appeal, as far as he is concerned, on the ground that this court is without jurisdiction ratione materice.
Motion to Dismiss.
The demand of Melville La Groue is for $225, founded, however, on the same cause of action as the demand of his wife for $2,100, which, under Act 68, p. 95, of 1902, is her separate, individual property. In Bowman et al. v. City of New Orleans, 27 La. Ann. 501, the court held that where several plaintiffs united in one suit, for convenience and economy, against the city of New Orleans, for damages arising from one and the isame cause, the total amount prayed for in the petition was the test of the jurisdiction of the Supreme Court. See, also, Armstrong v. R. Co., 46 La. Ann. 1448, 16 South. 468. In Clairain v. Telegraph Co., 40 La. Ann. 178, 3 South. 625, this court held that the claims of the widow and of the minor children for damages resulting from the death of the deceased were properly presented in a single suit, because arising from the same cause; citing Riggs v. Bell, 39 La. Ann. 1031, 3 South. 183, holding that, although defendants may have distinct defenses, they may be brought in together to defend the suit, “where the causes have a cognate origin, and they have a common interest to be adjudicated upon.” In the latter case the court said:
“The law abhors a multiplicity of actions, and favors the institution of suits against all defendants who may be liable for the same original cause, and who may have an interest to resist a plaintiff. ‘Interest reipublicar ut sit finis litium.’ ”
For the same reasons, the joinder of plaintiffs is allowable under similar circumstances, and, where they so join, the defendant should not be required to take a multiplicity of appeals. We consider that, as to the defend*257ants herein, the amount in dispute is the total amount sued for.
It is therefore ordered that the motion to dismiss be overruled.